                          Law Offices of Jacob Aronauer
                                  225 Broadway, 3rd Floor
                               New York, New York 10007
                                      (212) 323-6980
                               jaronauer@aronauerlaw.com

July 12, 2019

Via ECF
Judge Ann Donnelly
United States District Court
225 Cadman Plaza East
Brooklyn, NY 11201

       Re: Vinas et al. v. Vinas
          19-cv-02921 (AMD) (RML)

Dear Judge Donnelly:

        This office represents Plaintiffs in the above captioned matter. Plaintiffs request
that the Court change the caption. When filing this matter on ECF, this office accidently
listed both Plaintiffs in the caption instead of including the Defendant(s). The correct
caption should read as follows: Vinas et al. v. MLJ Painting Corp., 19-cv-02921 (AMD
(RML).

       Defendants do not oppose this request.

                                     THE LAW OFFICES OF JACOB ARONAUER

                                     Respectfully,

                                     /s/ Jacob Aronauer
                                     Jacob Aronauer
                                     Attorney for Plaintiffs


cc:    Via ECF
       All attorneys on record
